Appellate Docket Number:        01-15-00355-CV
Appellate Case Style:         B & Sons Construction LLC v.                             United Rentals (North America)
                        Vs.

                                                                                                                       FILED IN
Companion Case No.:           none                                                                                st
                                                                                                                 1 COURT OF APPEALS
                                                                                                                     HOUSTON, TX
                                                                                                                      April 28, 2015
                                                                                                                CHRISTOPHER A. PRINE,
                                                                                                                       CLERK
Amended/corrected statement:                      DOCKETING STATEMENT (Civil)
                                             Appellate Court:    First Court of Appeals
                                      (to be filed in the court of appeals upon perfection of appeal under TRAP 32)

I. Appellant                                                             II. Appellant Attorney(s)
0   Person    ~ Organization (choose one)                               :tQt     Lead Attorney
                                                                         First Name:           Peter
First Name:       B & Sons Construction LLC                              Middle Name:
Middle Name:                                                             Last Name:              Cos tea
Last Name:                                                               Suffix:     Mr.

Suffix:                                                                  Law Firm Name:        Law Office of Peter .Cos tea
ProSe:    0                                                              Address 1:           Three Riverway, Suite 1800
                                                                         Address 2:
                                                                         City:                 Houston
                                                                         State:     Texas                        Zip+4:       77056
                                                                         Telephone:            71 3 3 3 7 4 3 0 4      ext.
                                                                         Fax:
                                                                                      713 659 5302
                                                                         Email:       peter @ costealaw.com
                                                                         SBN:        04855900
III. Appellee                                                            IV. Appellee Attorney(s)
0   Person     b3Drganization (choose one)                              £l:      Lead Attorney
                                                                         First Name:           Christina
First Name:         Rood Holdings LLC                                    Middle Name:
Middle Name:                                                            ILast     Name:        Johnson
Last Name:                                                               Suffix:       Ms
Suffix:                                                                  Law Firm Name:        Fidelity National Law Group
ProSe:    0                                                              Address 1:           5151 Beltline Road, Suite 410
                                                                         Address 2:
                                                                         City:                Dallas,
                                                                         State:      Texas.                       Zip+4:      .7 52 5 4
                                                                         Telephone:        972-812-9400 ext.
                                                                         Fax:        972-812-9408
                                                                         Emili:      christina.johnson@fnf.com
                                                                         SBN:        24050638
                                                                Page 1 of 7
V. Perfection Of Appeal And Jurisdiction

Nature of Case (Subject matter or type of case):        dec lara tory judgment
Date order or judgment signed:      January 2 2 , 2 01 5 Type of judgment:                    Final and A.ppeallable
Date notice of appeal filed in trial court: April 1 8 , 2 0 1 5
If mailed to the trial court clerk, also give the date mailed:              n/a
Interlocutory appeal of appealable order: DYes lia:No
If yes, please specifY statutory or other basis on which interlocutory order is appealable (See TRAP 28):


Accelerated appeal (See TRAP 28):            DYes ~No
If yes, please specify statutory or other basis on which appeal is accelerated:


Parental Termination or Child Protection? (See TRAP 28.4):           DYes @No

Permissive? (See TRAP 28.3):                   DYes D No
If yes, please specifY statutory or other basis for such status:


Agreed? (See TRAP 28.2):                       DYes D No
If yes, please specify statutory or other basis for such status:


Appeal should receive precedence, preference, or priority under statute or rule:          DYes [R] No
If yes, please specifY statutory or other basis for such status:


Does this case involve an amount under $100,000?        XXI      Yes DNo
Judgment or order disposes of all parties and issues:~ Yes DNo
Appeal from final judgment:                             ~Yes DNo

Does the appeal involve the constitutionality or the validity of a statute, rule, or ordinance?   D Yes :Ui:No

VI. Actions Extending Time To Perfect Appeal

Motion for New Trial:                ~es       D   No              Ifyes, date filed:    February 1 0, 201 5
Motion to Modify Judgment:           DYes @No                      Ifyes, date filed:
Request for Findings of Fact         DYes      KJ No               If yes, date filed:
and Conclusions of Law:
Motion to Reinstate:
                                     DYes      KJ No               If yes, date filed:
                                     DYes~ No                      Ifyes, date filed:
Motion under TRCP 306a:
Other:                               DYes E) No

If other, please specifY:

VII. IndigencyOfParty: (Attach file.:.stamped copy of affidavit, and extension motion if filed.)

Affidavit filed in trial court:      DYes [R] No                   If yes, date filed:

Contest filed in trial court:        DYes     D No                 If yes, date filed:

Date ruling on contest due:

Ruling on contest: D Sustained           D Overruled               Date of ruling:

                                                                    Page 2 ofl
VIII. Bankruptcy

Has any party to the court's judgment filed for protection in bankruptcy which might affect this appeal?     DYes   KJ No
If yes, please attach a copy of the petition.



Date bankruptcy filed:                                         Bankruptcy Case Number:




IX. Trial Court Aud Record

Court:       1 64th                                                  Clerk's Record:

County:              Harris                                          Trial Court Clerk:    ~ District    D County
Trial Court Docket Number (Cause No.):      2013-6 0 986             Was clerk's record requested?       28 Yes   D No

                                                                     If yes, date requested:    Apr i 1 2 4 , 2 0 1 5
Trial Judge (who tried or disposed of case):                         If no, date it will be requested:
First Name:           Alexandrs                                      Were payment arrangements made with clerk?
Middle Name:                                                                                                 DYes DNo Dindigent
Last Name:         Smoots-Rogan                                      (Note: No request required under TRAP 34.5(a),(b))
Suffix:      Honorabla
Address 1:           Harris County Court Hopuse
Address 2:           201     Caroline
City:                Houston,
 State:   Texas                        Zip+ 4: 770.02
Telephone:        713 368 6264 ext.
Fax:         unknown
 Email:      unknown



Reporter's or Recorder's Record:

Is there a reporter's record?           DYes    Q   No
Was reporter's record requested?        DYes    ug No
Was there a reporter's record electronically recorded? DYes [1g No

If yes, date requested:                                            n/a
If no, date it will be requested:                                        n/a
Were payment arrangements made with the court reporter/court recorder? DYes D No Dindigent n/ a




                                                               Page 3 of?
D Court Reporter         n /a              0   Court Recorder
0   Official                               0   Substitute



First Name:
Middle Name:
Last Name:
Suffix:
Address 1:
Address 2:
City:
State:    Texas                       Zip+4:
Telephone:                              ext.
Fax:
Email:

X. Supersedeas Bond                                                 ..··


Supersedeas bond filed: 0 Yes ~No                If yes, date filed:

Will file:   0   Yes I!] No



XI. Extraordinary Relief

Will you request extraordinary relief(e.g. temporary or ancillary relief) from this Court?               0   Yes ~No
If yes, briefly state the basis for your request:



XII. Alternative Dispute Resolution/Mediation (Complete section if filing in the 1st, 2nd, 4th, 5th, 6th, 8th, 9th, lOth, 11th, 12th, 13th,
or 14th Court of Appeal)
Should this appeal be referred to mediation?
                                                      0     Yes   0        No
                                                                                  n/a

If no, please specify:
Has the case been through an ADR procedure?           DYes        ~No

If yes, who was the mediator?
What type of ADR procedure?
At what stage did the case go through ADR?          0   Pre-Trial          0    Post-Trial   0   Other

If other, please specify:

Type of case?
Give a brief description of the issue to be raised on appeal, the relief sought, and the applicable standard for review, if known (without
prejudice to the right to raise additional issues or request additional relief):
 a default judgment was obtained against the appellant. appellant seeks to
 set aside the default judgment
How was the case disposed of?       default j udgrnent
Summary of relief granted, including amount of money judgment, and if any, damages awarded. dec 1 ara tory judgment
If money judgment, what was the amount? Actual damages:                         n/ a
Punitive (or similar) damages:      n/ a
                                                                           Page 4 of 7
Attorney's fees (trial):       n/ a
Attorney's fees (appellate):          nIa
Other:
If other, please specify:



Will you challenge this Court's jurisdiction?     DYes{] No
Does judgment have language that one or more parties "take nothing"?        D Yes ~ No
Does judgment have a Mother Hubbard clause? DYes          iJ No
Other basis for finality?      Final Judgment states it is Final and Appealable
Rate the complexity of the case (use I for least and 5 for most complex):    D 1 ~ 2 D 3 D 4 D 5
Please make my answer to the preceding questions known to other parties in this case.         {9<Yes   D   No
Can the parties agree on an appellate mediator? DYes D No                   n /A
If yes, please give name, address, telephone, fax and email address:
Name                            Address                      Telephone                    Fax                        Email


Languages other than English in which the mediator should be proficient:
Name of person filing out mediation section of docketing statement:



XIII. Related Matters
List any pending or past related appeals before this or any other Texas appellate court by court, docket number, and style.   None

Docket Number:                                                                 Trial Court:

  Style:

     Vs.




                                                               Page 5 of?
XIV. Pro Bono Program: (Complete section if filing in the 1st, 3rd, 5th, or 14th Courts of Appeals)

The Courts of Appeals listed above, in conjunction with the State Bar of Texas Appellate Section Pro Bono Committee and local Bar
Assoc iations, are conducting a program to place a limited number of civil appeals with appellate counsel who will represent the appellant in
the appeal before this Court.

The Pro Bono Committee is solely responsible for screening and selecting the civil cases for inclusion in the Program based upon a number of
discretionary criteria, including the financial means of the appellant or appellee. If a case is selected by the Committee, and can be matched
with appellate counsel, that counsel will take over representation of the appellant or appellee without charging legal fees . More information
regarding this program can be found in the Pro Bono Program Pamphlet available in paper form at the Clerk's Office or on the Internet at
www.tex-app .org. If your case is selected and matched with a volunteer lawyer, you will receive a letter from the Pro Bono Committee within
thirty (30) to forty-five (45) days after submitting this Docketing Statement.
Note: there is no guarantee that if you submit your case for possible inclusion in the Pro Bono Program, the Pro Bono Committee will select
your case and that pro bono counsel can be found to represent you. Accordingly, you should not forego seeking other counsel to represent you
in this proceeding. By signing your name below, you are authorizing the Pro Bono committee to transmit publicly available facts and
information about your case, including parties and background, through selected Internet sites and Listserv to its pool of volunteer appellate
attorneys.
Do you want this case to be considered for inclusion in the Pro Bono Program?              D Yes 119 No

Do you authorize the Pro Bono Committee to contact your trial counsel of record in this matter to answer questions the committee may have
regarding the appeal? DYes D No

Please note that any such conversations would be maintained as confidential by the Pro Bono Committee and the information used solely for
the purposes of considering the case for inclusion in the Pro Bono Program .

If you have not previously filed an affidavit oflndigency and attached a file-stamped copy of that affidavit, does your income exceed 200% of
the U.S . Department of Health and Human Services Federal Poverty Guidelines?           DYes D No

These guidelines can be found in the Pro Bono Program Pamphlet as well as on the internet at .1Jttp//(l,Sp~,hbs,govlp_Qy_~n:y/_0_6pov\d:t):.,s.1Jtm1.

Are you willing to disclose your financial circumstances to the Pro Bono Committee? DYes D No
If yes, please attach an Affidavit oflndigency completed and executed by the appellant or appellee. Sample forms may be found in the Clerk's
Office or on the internet at http://vvww.tex-app.org. Your participation in the Pro Bono Program may be conditioned upon your execution of
an affidavit under oath as to your financial circumstances.

Give a brief description ofthe issues to be raised on appeal , the relief sought, and the applicable standard of review, ifknown (without
prejudice to the right to raise additional issues or request additional relief; use a separate attachment, if necessary).




                                                                                             Date:               4-28-2015


Printed Name:      Peter Cos tea                                                             State Bar No.:        04855900


Electronic Signature:
    (Optional)




                                                                  Page 6 of 7
XVI. Certificate of Service

                                   hat this docketing statement has been served on the following lead counsel for all parties to the trial
cou                                  oo April 28 , 2015



Sign ture of counsel (or pro se party)                                   Electronic Signature:
                                                                                (Optional)

                                                                         State Bar No.:      04855900
Person Served
Certificate of Service Requirements (TRAP 9 .5(e)): A certificate of service must be signed by the person who made the service and must
state:
                           (1) the date and manner of service;
                           (2) the name and address of each person served, and
                           (3) if the person served is a party's attorney, the name of the party represented by that attorney


Please enter the following for each person served:


Date Served:        April 28, 2015
Manner Served: electronically

First Name :        Christina Johnson
Middle Name:

Last Name :
Suffix:   Ms .
Law Firm Name: Fidelity National Law Group

Address 1:          5151 Beltline Road , Suite 410
Address 2:

City:               Dallas
State     Texas                      Zip+4:     75254
 Telephone:       9 7 2- 8 1 2-9 4 (}31.
 F~:           972-812-9408
Email:    christina . johnson@fnf . com
If Attorney, Representing Party's Name:       Rood Hold i ng LLC




                                                               Page 7 of 7